Title: From George Washington to Henrich Wilmans, 12 October 1789
From: Washington, George
To: Wilmans, Henrich

 
          
            Sir,
            New York, October 12th 1789.
          
          I have now before me your several favors of the 19th of March, the 12th and 24th of June, and must beg your acceptance of my best thanks for the satisfactory manner in which you have executed the commission that you was so polite as to take upon yourself—I also feel myself obliged by the offer of your future services.
          The Gardner who you have been so good as to procure for me arrived here on the 14 of September, and set off a few days after for my seat in Virginia, where he will enter upon his duty, and, from the account which you have given of him, I have no doubt but I shall be pleased with his services—The plants and seeds, which you were so good as to send to me arrived safe, and the Gardner has taken them to Virginia with him.
          In your letter of the 12th of June you observed that you were in treaty with a weaver who you expected to engage for me, but as you mentioned nothing more of the matter in your subsequent letter, I presume that you were disappointed in your expectations of engaging him. However, if you should in future have an opportunity of procuring a good linen weaver for me, upon reasonable terms, I shall thank you to do it, and, in that case, it is my wish that he should be sent over in some vessel bound to the Potomac, for the expence of transporting a person from hence to Virginia is no inconsiderable addition to the cost of obtaining him. I am Sir, &ce
          
            G. Washington.
          
        